Citation Nr: 1028582	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-37 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2008 Decision Review Officer (DRO) decision 
of the St. Louis, Missouri Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claim for 
service connection for residuals of a back injury.

The Veteran testified before the undersigned Acting Veterans Law 
Judge at a March 2010 Travel Board hearing.  A copy of that 
hearing transcript has been associated with the claims file.

In March 2010, subsequent to the November 2009 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the issue on appeal, accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Under The Veterans Claims Assistance Act of 2000 (VCAA), VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service, and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  McLendon, supra.  The threshold for finding 
a link between current disability and service is low.  Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

The Veteran alleges suffering from a back disorder since injuring 
his back in June 1970.  He reported falling approximately six 
feet from the tailgate of a truck to the pavement.  Service 
treatment records are negative for such an injury and the Veteran 
indicated that he did not receive treatment for this injury.  A 
September 2006 VA lumbar X-ray revealed "age-indeterminate" 
mild anterior wedging of L3, degenerative disc changes at L5-S1 
and generalized spondylosis with hypertropic spurring of the 
vertebral margins.  The Veteran's treating VA physician 
subsequently found that the changes to his back as evidenced on 
X-ray were attributable to his back injury 35 years ago 
"and/or" to the aging process.

Private opinions dated in March 2009 and October 2009 from Dr. R. 
M. state that he treated the Veteran for a back problem in the 
1970s but did not provide any further information.  An October 
2009 opinion from Dr. C. G., the Veteran's treating VA 
chiropractic physician, attributed the Veteran's back disorder to 
the "previous combat injuries" he had reported in March 2007 
and opined that his disorder was "directly related to old combat 
and service injuries."  The Board notes that the Veteran 
specifically denied engaging in combat during the March 2010 
hearing.  An opinion based upon an inaccurate factual premise has 
no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  In addition, there is no indication that the Veteran's 
chiropractor reviewed the Veteran's service treatment records 
prior to rendering his opinion.  Post-service references to 
injuries sustained in service, without a review of service 
treatment records, has been held to not be competent medical 
evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).   In 
light of the Veteran's reports of a continuity of symptomology 
and the lack of a competent medical opinion linking the Veteran's 
claimed back disorder to service, a VA orthopedic examination is 
therefore required.

The evidence of record suggests that the Veteran currently 
receives regular treatment for his claimed back disorder at VA.  
VA treatment records dated through January 2009 are located in 
the claims file.  As such records have been identified and may 
provide evidence in support of the Veteran's claim, any 
outstanding VA medical records should be obtained.   38 U.S.C.A. 
§ 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records for 
evaluation and treatment of the Veteran from 
the Kansas City VA Medical Center, since 
January 2009.  All responses/records should 
be associated with the claims file.  If 
records are unavailable, notify the appellant 
and representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.

2.  Following the completion of the 
development listed in 1 above, arrange for 
the Veteran to undergo a VA orthopedic 
examination to determine the nature and 
etiology of his claimed back disorder.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  Any 
further indicated tests and studies deemed 
warranted should be accomplished (with all 
results made available to the examiner prior 
to the completion of his or her report), and 
all clinical findings should be reported in 
detail.

After examining the Veteran and reviewing the 
relevant evidence in the claims file, the 
examiner should identify any current back 
disorder found.  With respect to any such 
diagnosis, the VA examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least as 
likely as not (50 percent or greater 
probability) that such back disorder had its 
onset in service or is otherwise related to a 
disease or injury due to active duty service.  
If arthritis is diagnosed, the examiner 
should indicate whether it was manifested to 
a compensable degree within one year of the 
Veteran's discharge from service on May 6, 
1971.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claim for service connection.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he and 
his representative should be furnished an 
SSOC and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


